Citation Nr: 0206686	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal of decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In a September 2000 decision, the Board denied the 
veteran's appeal for an initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) and for a 
total rating based on unemployability due to service-
connected disability.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), which issued a decision in November 2001 vacating 
the Board's decision and remanding the matter for further 
action consistent with its decision.  


REMAND

In argument presented to the Court, the veteran's 
representative alleged that service connection is warranted 
for alcohol abuse because it is secondary to the veteran's 
service-connected PTSD.  This claim has not been adjudicated 
by the RO.  Moreover, since impairment associated with the 
alcohol abuse, if service-connected, would be for 
consideration in the rating of the veteran's PTSD and in the 
determination of whether a total rating based on 
unemployability is warranted, the alcohol abuse issue should 
be addressed by the RO before the Board decides the issues 
currently on appeal.  Moreover, additional development with 
respect to the issues currently on appeal should be 
accomplished while the case is in remand status.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
supportive of his claims for secondary 
service connection for alcohol abuse, a 
higher initial evaluation for PTSD, and a 
total rating based on unemployability due 
to service-connected disability.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of any 
indicated records.  If the RO is unable 
to obtain any identified records, it 
should so inform the veteran and his 
representative and request them to obtain 
and provide a copy of the outstanding 
records.

2.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, of a nexus 
between his service-connected PTSD and 
alcohol abuse.  

3.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of all impairment from the 
veteran's PTSD and alcohol abuse, if 
present.  The claims folder must be made 
available to and reviewed by the 
examiner, and any indicated studies must 
be performed.  

Based upon the examination results 
and the claims folder review, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that alcohol abuse, if 
present, was caused or chronically 
worsened by the veteran's PTSD.  If 
the examiner believes that the 
alcohol abuse was chronically 
worsened by the PTSD, the examiner 
should attempt to identify the 
increase in disability due to PTSD.  

The examiner should identify all 
manifestations of the veteran's PTSD 
and alcohol abuse, if present.  The 
examiner should specifically address 
the psychiatric symptoms identified 
in the current criteria for rating 
mental disorders.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the veteran's PTSD from those of 
alcohol abuse.  In addition, the 
examiner should provide a global 
assessment of functioning (GAF) 
based solely on the veteran's PTSD 
and a second GAF based on the 
impairment from PTSD and alcohol 
abuse.  The examiner should also 
provide an opinion as to whether the 
veteran's PTSD is sufficient by 
itself to render him unemployable, 
and if not, whether the PTSD and 
alcohol abuse in combination are 
sufficient to render the veteran 
unemployable.  The rationale for all 
opinions expressed must also be 
provided.

4.  Then, the RO should undertake any 
other indicated development, adjudicate 
the veteran's claim for secondary service 
connection for alcohol abuse, 
readjudicate the claim for an initial 
evaluation in excess of 50 percent for 
PTSD, and, if not rendered moot, 
readjudicate the claim for a total rating 
based on unemployability due to service-
connected disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be afforded an appropriate 
opportunity to respond.  If a timely 
notice of disagreement is received with 
respect to the decision on the claim for 
secondary service connection for alcohol 
abuse, a statement of the case should be 
issued to the veteran and his 
representative and they should be 
informed of the requirements to perfect 
an appeal with respect to this new issue. 
  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


